Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Scott T. Wakeman on May 12, 2022.

The application has been amended as follows: 
Claim 15, line 1, “claim 1” has been changed to - -claim 3- -.

Allowable Subject Matter
Claims 1, 3-17 and 19-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record does not teach nor render obvious the claimed combination of a rolling element bearing comprising a seal assembly including a seal carrier, a clamping ring and a seal element, the seal carrier being connected to a first bearing ring, the seal element including a primary lip and a secondary lip with the lips abutting against an axial end surface of a second bearing ring, the seal assembly includes a radially outer portion in contact with the first bearing ring and a radially inner portion defining a radially inner opening, wherein a diameter of the radially inner opening is less than an outer diameter of the second bearing ring and wherein the primary seal lip is located entirely radially outward of the radially inner opening.
Regarding claim 6, the prior art of record does not teach nor render obvious the claimed combination of a rolling element bearing comprising a seal assembly including a seal carrier and a seal element, the seal element including at least one primary lip and a secondary lip wherein both the lips abut against an axial end surface of a bearing ring and wherein the primary lip and the secondary lip form a lip-spread angle that falls in the range of 100-140 degrees.
Regarding claim 13, the prior art of record does not teach nor render obvious the claimed combination of a rolling element bearing comprising a seal assembly including a seal carrier and a seal element, the seal element including a primary lip and a secondary lip that abut against an axial end surface of a bearing ring, and wherein the seal element includes a seal body from which the lips project and the body and lips are a one-piece element and wherein the seal carrier includes an undercut and the seal element engages into the undercut and the seal element engages into the undercut with a flanged formed on the seal body.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/           Primary Examiner, Art Unit 3656